Citation Nr: 0108447	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of lacerations of the left forearm.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to 
ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, undertaking efforts to obtain copies of any records 
reflecting  VA treatment the veteran may have received for 
his left arm since the time that such records were last 
procured.  The action should also include affording the 
veteran orthopedic and neurologic examinations of his left 
arm, inasmuch as he is claiming that the lacerations in 
service affected the deeper structures of his arm, and the 
report of the most recent VA examination does not contain all 
of the detail necessary to a full and proper evaluation of 
his claim.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include undertaking efforts to obtain 
copies of any records reflecting VA 
treatment the veteran may have received 
for his left arm since the time that 
such records were last procured.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo orthopedic and 
neurologic examinations of his left arm.  
The examiner(s) should review the claims 
folder, including any additional 
material obtained pursuant to the 
development outlined in the foregoing 
paragraph, and take a thorough history 
from the veteran.  The examiner(s) 
should identify any and all impairments 
affecting the veteran's left arm (to 
include any impairments of the skin, 
muscles, joints, and/or nerves), and 
offer an opinion, with respect to each 
such impairment, as to the medical 
likelihood that the impairment can be 
medically attributed to in-service 
lacerations of the left forearm.  The 
examiner(s) should specifically indicate 
whether there is any objective evidence 
of weakness (including weakness of 
grip), numbness, stiffness, and/or pain.  
With regard to the service-related 
scars, the examiner(s) should indicate 
whether any of the scars are poorly 
nourished, subject to repeated 
ulceration, tender and painful on 
objective demonstration, or otherwise 
causative of limitation of function.  
With regard to any other impairments 
thought to be related to the in-service 
injury, including any impairments of the 
muscles, joints, and/or nerves, the 
examiner(s) should provide a complete 
description of the functional 
limitations occasioned by such 
impairment(s) in terms of the applicable 
rating criteria.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran's service-
connected disability is shown to be 
manifested by impairments other than 
residual scars, the SSOC should contain 
a summary of, and citation to, the 
diagnostic codes which are used to rate 
such other impairments.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


